



Citigroup Inc.
Deferred Cash Award Plan
Award Agreement
Summary


Citigroup Inc. (“Citigroup”) hereby grants to [NAME] (the “Participant”) the
award summarized below pursuant to the terms of the Discretionary Incentive and
Retention Award Plan, as amended and restated effective as of January 1, 2015
(“DIRAP”). The terms, conditions and restrictions of your award are contained in
this Award Agreement, including the attached Terms and Conditions (together, the
“Agreement”). Deferred cash awards granted under the Deferred Cash Award Plan,
as amended and restated effective as of January 1, 2015 (“DCAP”), are
summarized, along with additional information, in the 2020 Deferred Cash Award
Plan brochure dated [Date]1 (the “Brochure”) and the DCAP plan document.


For the award to be effective, you must accept below acknowledging that you have
received and read the Brochure and this Agreement, including the Data Protection
Statement. If you do not formally accept the terms and conditions of this award
within the time period prescribed by Citigroup, the award summarized below will
be withdrawn and canceled.




Summary of Participant’s 20__ Deferred Cash Award (the “Deferred Cash Award”)


Award Date
[Date]
Principal amount
[ ]
Notional interest rate (compounded annually)
[ ]%2
Vesting dates (and percentage vesting)
January __, 20__ (25%)3
January __, 20__ (25%)
January __, 20__ (25%)
January __, 20__ (25%)



Acceptance and Agreement by Participant. I hereby accept the award described
above, and agree to be bound by the terms, conditions, and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions) and the Brochure (acknowledging hereby that I have read and that I
understand such documents, which includes the Data Protection Statement), and
Citigroup’s policies, as in effect from time to time, relating to the
administration of Citigroup’s incentive compensation programs.
















___________________________


1 Brochures are typically dated as of the Award Date, which is typically during
the month of February of the year following the applicable performance year.


2 The notional interest rate is set in the October preceding the Award Date, and
has been set at 120% of the long-term Applicable Federal Rate, compounded
annually for that October. The notional interest rate for a Deferred Cash Awards
granted in early 2020 were set at 2.23% and are expected to vary from year to
year. As a result of European Banking Guidelines currently in effect, notional
interest will not be paid on Deferred Cash Award granted to Material Risk Takers
in the United Kingdom or the European Union, or elsewhere as contemplated by
local regulations (“MRTs”). If permitted under applicable local regulations,
MRTs may be granted a supplemental deferred cash award (a “Supplemental Award”)
to compensate them for notional interest that will not be paid on their Deferred
Cash Awards. The Supplemental Awards granted to these MRTs will have similar
terms and conditions as their Deferred Cash Awards.


3 Pro-rata vesting over four years with the first vesting date beginning in
January of the year following the year in which the Award is granted. Pro-rata
vesting over three years with the first vesting date beginning in February of
the year following the year in which the Award is granted (subject to
post-vesting requirements) is applicable to MRTs.







--------------------------------------------------------------------------------








CITIGROUP INC.    PARTICIPANT'S ACCEPTANCE:






By: ________________________    __________________________
[Name]    Name:
[Title]    GEID:




2



--------------------------------------------------------------------------------





CITIGROUP INC.
2020 DEFERRED CASH AWARD PLAN
AWARD AGREEMENT
TERMS AND CONDITIONS
    
The Terms and Conditions below constitute part of this Agreement and relate to
the Deferred Cash Award described on the preceding Summary page. All references
to a Deferred Cash Award in this Agreement will include any notional interest
accrued thereon. Except as otherwise provided herein, the “Company” means
Citigroup and its consolidated subsidiaries. The “Committee” means the Personnel
and Compensation Committee of the Citigroup Board of Directors and any person
with authority directly or indirectly delegated from the Committee.


1. Participant Acknowledgements. By accepting the Deferred Cash Award,
Participant acknowledges that:


(a)He or she has read and understands the Brochure and these Terms and
Conditions. Participant acknowledges that the official language of these
documents is English, and that unofficial translations of program documents to a
language Participant understands have been made available to Participant upon
request to aid his or her understanding of the official English-language
versions.


(b)Participant understands that the Deferred Cash Award and all other incentive
awards are entirely discretionary. Participant acknowledges that, absent a prior
written agreement to the contrary, he or she has no right to receive the
Deferred Cash Award, or any incentive award, that receipt of a Deferred Cash
Award or any other incentive award is neither an indication nor a guarantee that
an incentive award of any type or amount will be made in the future, and that
the Company is free to change its practices and policies regarding incentive
awards at any time in its sole discretion.


(c)Because the Deferred Cash Award is intended to promote employee retention,
among other interests, the Deferred Cash Award will be canceled if vesting
conditions set forth herein are not satisfied or if a clawback provision is
applied.


(d)Any actual, anticipated, or estimated financial benefit to Participant from
the Deferred Cash Award (or any other incentive award) is not and will not be
deemed to be a normal or an integral part of Participant’s regular or expected
salary or compensation from employment for any purpose. Participant hereby
agrees that neither the Deferred Cash Award nor any amounts payable in respect
of the Deferred Cash Award will be considered when calculating any statutory,
common law or other employment-related payment to Participant, including any
severance, resignation, termination, redundancy, end-of-service, bonus,
long-service awards, pension, superannuation or retirement or welfare or similar
payments, benefits or entitlements.


(e)A Deferred Cash Award is an unsecured general obligation of any Employer that
employed Participant during the deferral period applicable to an Award and,
until paid in accordance with its terms, is subject to the claims of such
Employer’s creditors. The currency in which Participant’s Deferred Cash Award is
denominated and/or paid and any required tax withholding and reporting will be
in accordance with Citigroup’s policies, as in effect from time to time,
relating to the administration of Citigroup’s incentive compensation programs.


2. Vesting Conditions. Vesting of the Deferred Cash Award is conditioned on
Participant’s continuous employment with the Company up to and including the
scheduled vesting date, unless otherwise provided in this Agreement. If the
conditions to vesting are not satisfied as of the applicable vesting date(s)
(including circumstances in which vesting occurs after termination of
employment), the unvested portion of the Deferred Cash Award will be subject to
cancelation as set forth in this Agreement.










(a)    Performance Vesting Condition and Clawback Applicable to Deferred Cash
Awards.


3



--------------------------------------------------------------------------------






(i)    Participant’s Deferred Cash Award are subject to the following condition
(also a “Performance Vesting Condition”). The Committee may cancel all or a
portion of an unvested Deferred Cash Award if it determines, in its sole
discretion, that Participant has had significant responsibility for a material
adverse outcome for Citigroup or any of its businesses or functions. The
Committee has the exclusive discretionary authority to determine and define
“significant responsibility” and “material adverse outcome” and all other
undefined terms in this Agreement.


(ii)    Participant’s Deferred Cash Award are subject to the following clawback
condition (the “General Clawback”). The Committee may cancel all or a portion of
an unvested Deferred Cash Award if it determines, in its judgment, that (1)
Participant engaged in behavior (i) constituting misconduct; (ii) constituting
the exercise of materially imprudent judgment that caused harm to any of the
Company’s business operations; or (iii) that resulted or could result in
regulatory sanctions (whether or not formalized) to the Company and/or the
Participant; or (2) Participant failed to supervise or monitor individuals
engaging in, or Participant failed to properly escalate, in accordance with the
Company’s policies, behavior (i) constituting misconduct; (ii) constituting the
exercise of materially imprudent judgment that caused harm to any of the
Company’s business operations; or (iii) that resulted or could result in
regulatory sanctions (whether or not formalized) to the Company and/or the
Participant.


(iii)    The Performance Vesting Condition and General Clawback described in
this Section 2(a) and other terms of the Award do not change during the deferral
period of the Award, regardless of Participant’s status as an active or
terminated employee or other change in employment status. This Performance
Vesting Condition and General Clawback are not modified solely because
Participant transfers employment within the Company or terminates employment
with the Company.




(b)     Citi Clawback, EU Clawback, and CRD4 Clawback.4 


(i)Any unvested portion of a Deferred Cash Award will be canceled or forfeited
if the Committee, in its judgment, determines that (1) Participant received the
Award based on materially inaccurate publicly reported financial statements, (2)
Participant knowingly engaged in providing materially inaccurate information
relating to publicly reported financial statements, (3) Participant materially
violated any risk limits established or revised by senior management and/or risk
management, or (4) Participant has engaged in “gross misconduct” as defined in
Section 3(f) hereof (the “Citi Clawback”).


(ii)In addition, if Participant has been designated as a “MRT” (a “U.K MRT” or
an “EU MRT” as defined in Section 2(b)(iv) below), and the Committee determines
(1) there is reasonable evidence that Participant engaged in misconduct or
committed material error or was involved in or was responsible for conduct which
resulted in significant losses in connection with his or her employment or
failed to meet appropriate standards of fitness and propriety, or (2) the
Company or Participant’s business unit has suffered a material downturn in its
financial performance or a material failure of risk management, the Committee in
its sole discretion may determine that any unvested shares in a Deferred Stock
Award and/or the unvested portion of a Deferred Cash Award will be canceled or
the cash payment that is or may otherwise become distributable or payable to
Participant pursuant to this Agreement will be reduced (the “EU Clawback”).










___________________________
4 Agreement language may be updated as needed to comply with or otherwise
respond to changes or anticipated changes in law, regulation, or regulatory
guidance or in Company policy.


4



--------------------------------------------------------------------------------




(iii)    If Participant has been designated a “U.K. MRT” (as defined in Section
2(b)(iv) below), or was an employee of Citibank N.A. Italy branch during 20__5
(an “Italy Branch Employee”), and the Committee determines (1) that Participant
participated in, or was responsible for, conduct which resulted in significant
losses to Citigroup, (2) that Participant failed to meet appropriate standards
of fitness and propriety, (3) there is reasonable evidence of employee
misbehaviour or material error, (4) Citigroup or Participant’s business unit has
a material failure of risk management, or (5) in the case of an Italy Branch
Employee only, there is reasonable evidence that the Italy Branch Employee’s
behaviour was in breach of a provision of Legislative Decree no. 385/1993 (the
"Consolidated Banking Act") or any regulation promulgated under the Consolidated
Banking Act that applies to the Italy Branch Employee, or there is reasonable
evidence that the Italy Branch Employee’s behaviour was in breach of Citi
Remuneration Rules as applicable in Italy, the Committee may, in its sole
discretion, require repayment or otherwise recover from Participant an amount
corresponding to some or all of any Award at any time prior to the seventh
anniversary of the applicable Award Date set forth in the Award Summary on page
1 (the “CRD4 Clawback”). In determining whether to exercise the CRD4 Clawback,
the Committee will take into account the factors it considers relevant in its
sole discretion, and where the circumstances described in the preceding clause
(4) arise, it will consider Participant’s proximity to the failure of risk
management and his or her level of responsibility.

(iv)    For purposes of this Agreement, (1) a “U.K. MRT” means an employee who
has been designated by the Company as a “material risk taker” in accordance with
the European Banking Authority Regulatory Technical Standards for identifying
Material Risk Takers (the “EBA MRT Standards”) and the relevant rules of the
Prudential Regulation Authority and the Financial Conduct Authority, (2) an “EU
MRT” means an employee who has been designated by the Company as a “material
risk taker” in accordance with the EBA MRT Standards and applicable country
rules within the EU, and (3) a “MRT” means an employee who has been designated
by the Company as either a U.K. MRT or an EU MRT.


(v)    If Participant has been designated a “U.K. MRT” (as defined in Section
2(b)(iv) above) and is performing a senior management function designated by the
Prudential Regulation Authority, the period during which the CRD4 Clawback
applies may be extended from the seventh anniversary to the tenth anniversary of
the Award Date upon notice by the Company to Participant, which shall be given
no later than the seventh anniversary of the Award Date; provided however, no
such notice shall be given to Participant unless the Company has commenced an
investigation into facts or events which it considers could potentially lead to
the application of the CRD4 Clawback were it not for the expiry of the clawback
period or it has been notified by a regulatory authority that an investigation
has been commenced into facts or events which the Company considers could
potentially lead to the application of the CRD4 Clawback were it not for the
expiry of the clawback period.
 
(c)     Hold-back Period Applicable to MRTs.6 If Participant has been designated
as a MRT, each portion of a Deferred Cash Award that vests pursuant to this
Agreement will not be payable to Participant until the end of the period set
forth in the Award Summary on page 1 of this Agreement that begins on the
applicable vesting date, or, if earlier, the date of Participant’s death.
Notwithstanding the foregoing, if the Company is required to withhold any tax
upon the vesting of a portion of the Deferred Cash Award, the Company will
withhold from the vested portion of the Deferred Cash Award to the extent
permitted by applicable law, and the net after-tax amount will be payable when
the vested installment is paid. If Participant’s employment is terminated
pursuant to Section 3(f) of this Agreement, any portion of a Deferred Cash Award
that is vested but unpaid pursuant to this Section 2(c) as of Participant’s
termination date will be canceled.






__________________________


5 Insert performance year. For awards granted in early in 2020, the performance
year was 2019.




5



--------------------------------------------------------------------------------




6 Agreement language may be updated as needed to comply with or otherwise
respond to changes or anticipated changes in law, regulation, or regulatory
guidance or in Company policy.


(d)    Notional Interest.7 Participant acknowledges that the Deferred Cash Award
does not provide for actual interest payments but, if and when paid, includes an
additional amount calculated with reference to an interest rate. This notional
interest on a Deferred Cash Award will be calculated at the rate indicated in
the Deferred Cash Award Summary on page 1 of this Agreement. The payment of a
vested installment of a Deferred Cash Award will include the accrued notional
interest on the value of the installment that vests after all conditions to
vesting are satisfied.


(e)    Additional Conditions.


(i)    Once all applicable conditions to vesting have been satisfied,
Participant’s vested Deferred Cash Award will be distributed as soon as
administratively practicable, except as may be provided elsewhere in this
Agreement. Vesting and payment in each case are subject to receipt of the
information necessary to make required tax payments and confirmation by
Citigroup that all applicable conditions to vesting and distribution or payment
have been satisfied.


(ii)    Notwithstanding anything in this Agreement to the contrary, the
Committee will suspend the vesting and payment of Participant’s Deferred Cash
Award pending an investigation into whether there are circumstances that would
prevent Participant’s Deferred Cash Award from vesting under the general vesting
conditions, or subject the Deferred Cash Award to forfeiture pursuant to a
clawback provision that is applicable to Participant’s Deferred Cash Award.


(iii)    If it is subsequently determined (whether following an investigation or
otherwise) that vesting conditions are, in fact, not satisfied with respect to
any outstanding Award, the Award may be reduced or canceled. If it is
subsequently determined (whether following an investigation or otherwise) that
vesting conditions were, in fact, not satisfied with respect to an Award that
should not have been paid or vested, Participant will be obligated, pursuant to
Section 5 of this Agreement, to return or repay to the Company any improperly
vested amounts.


3. Termination of Employment and Other Changes in Status. If Participant’s
employment with the Company terminates or is interrupted, or if Participant’s
status changes under the circumstances described below, Participant’s rights
with respect to the Deferred Cash Award will be affected as provided in this
Section 3. If Participant’s employment with the Company terminates for any
reason not described below, the Deferred Cash Award will be canceled.


(a)    Voluntary Resignation. If Participant voluntarily terminates his or her
employment with the Company and at such time does not satisfy the conditions of
Section 3(j), (k) or (l) below, vesting of the Deferred Cash Award will cease on
the date Participant’s employment is so terminated; the unvested portion of a
Deferred Cash Award will be canceled and Participant will have no further rights
of any kind with respect to the Deferred Cash Award. For purposes of this
Agreement, a termination of employment by Participant that is claimed to be a
“constructive discharge” (or similar claim) will be treated as a voluntary
termination of employment, unless otherwise required by law.


(b)    Disability. The Deferred Cash Award will continue to vest on schedule
subject to all other provisions of this Agreement, including, without
limitation, the Citi Clawback and the General Clawback, during Participant’s
approved disability leave pursuant to a Company disability policy. If
Participant’s approved disability leave ends in a termination of Participant’s
employment by the Company because Participant can no longer perform the
essential elements of his or her job, Participant’s unvested Deferred Cash Award
will continue to vest on schedule subject to all other provisions of this
Agreement, including, without limitation, the Citi Clawback and the General
Clawback.






6



--------------------------------------------------------------------------------




__________________________


7 As a result of European Banking Guidelines currently in effect, notional
interest will not be paid on Deferred Cash Awards and Supplemental Awards
granted to MRTs.
(c)    Approved Personal Leave of Absence (Non-Statutory Leave).


(i)    The Deferred Cash Award will continue to vest on schedule subject to all
other provisions of this Agreement, including, without limitation, the Citi
Clawback and the General Clawback, during the first six months of Participant’s
personal leave of absence that was approved by management of Participant’s
business unit in accordance with the leave of absence policies applicable to
Participant (an “approved personal leave of absence”). The unvested portion of a
Deferred Cash Award will be canceled as soon as the approved personal leave of
absence has exceeded six months, except as provided in paragraph (ii) below.


(ii)    If Participant’s employment terminates for any reason during the first
six months of an approved personal leave of absence, the Deferred Cash Award
will be treated as described in the applicable provision of this Section 3. If
Participant satisfies the conditions of Section 3(k) before the approved
personal leave of absence exceeds six months, an unvested Deferred Cash Award
will continue to vest on schedule subject to Section 3(k).


(d)    Statutory Leave of Absence. An unvested Deferred Cash Award will continue
to vest on schedule subject to all other provisions, including, without
limitation, the Citi Clawback and the General Clawback of this Agreement during
a leave of absence that is approved by management of Participant’s business
unit, is provided by applicable law and is taken in accordance with such law and
applicable Company policy (a “statutory leave of absence”). If Participant’s
employment terminates for any reason during a statutory leave of absence, the
Deferred Cash Award will be treated as described in the applicable provision of
this Section 3. If Participant satisfies the conditions of Section 3(k) during a
statutory leave of absence, an unvested Deferred Cash Award will continue to
vest on schedule, subject to Section 3(k).


(e)    Death. If Participant’s employment terminates by reason of Participant’s
death, or if Participant dies following a termination of his or her employment
the amount, Participant’s unvested Deferred Cash Award will vest upon
Participant’s death and will be paid to Participant’s estate as soon as
practicable, provided, however, that if a clawback provision applicable to
Participant’s Deferred Cash Award has been triggered by circumstances existing
at the time of Participant's death, Participant’s unvested Deferred Cash Award
will be reduced or canceled accordingly.


(f)    Involuntary Termination for Gross Misconduct. If the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below), vesting of the Deferred Cash Award will cease on the date Participant’s
employment is so terminated; any vested but unpaid portion of a Deferred Cash
Award will be canceled as of the date Participant’s employment is terminated and
Participant will have no further rights of any kind with respect to the Deferred
Cash Award. For purposes of this Agreement, “gross misconduct” means any conduct
that is determined by the Committee, in its sole discretion, (i) to be in
competition during employment by the Company with the Company’s business
operations, (ii) to be in breach of any obligation that Participant owes to the
Company or Participant’s duty of loyalty to the Company, (iii) to be materially
injurious to the Company, or (iv) to otherwise constitute gross misconduct under
the Company’s guidelines.


(g)    Involuntary Termination Other than for Gross Misconduct. If Participant’s
employment is terminated by the Company involuntarily other than for gross
misconduct, including under a reduction in force or job discontinuance program,
an unvested Deferred Cash Award will continue to vest on schedule subject to all
other provisions of this Agreement, including, without limitation, the Citi
Clawback and the General Clawback.




7



--------------------------------------------------------------------------------




(h)    Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary that is a member of the “controlled group” of Citigroup (as defined
below), the unvested Deferred Cash Award will continue to vest on schedule
subject to all other provisions of this Agreement, including, without
limitation, the Citi Clawback and the General Clawback. If Participant transfers
to a subsidiary that is not a member of the “controlled group” of Citigroup (as
defined below), the provisions of Section 3(g) will apply to the Deferred Cash
Award. For purposes of this Agreement, “controlled group” has the meaning set
forth in Treas. Reg. § 1.409A-1(h)(3).


(i)    Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity where the Company
ceases to own at least 50% of the voting power or value of the equity of the
employing entity (hereinafter, a “change in control”), an unvested Deferred Cash
Award will continue to vest on schedule subject to all other provisions of this
Agreement, including, without limitation, the Citi Clawback and the General
Clawback. For purposes of this Section 3(i), “Company” means Citigroup and its
consolidated subsidiaries.


(j)    Voluntary Resignation to Pursue Alternative Career. If Participant has
not met the conditions of Section 3(k) and Participant voluntarily resigns from
his or her employment with the Company to work in a full-time paid career (i) in
government service, (ii) for a bona fide charitable institution, or (iii) as a
teacher at a bona fide educational institution, and/or otherwise satisfies the
alternative or additional requirements (including written management approvals)
that may be imposed by then applicable guidelines adopted for the purposes of
administering this provision (an “alternative career”), the unvested Deferred
Cash Award will continue to vest on schedule subject to all other provisions of
this Agreement, including, without limitation, the Citi Clawback and the General
Clawback, and the applicable guidelines (or until such earlier date on which
Section 3(e) applies); provided that in the event of resignations described in
Sections 3(j)(ii) and (iii), Participant remains continuously employed in the
alternative career (or a new alternative career) until each scheduled vesting
date and Participant provides by each subsequent vesting date, if requested by
the Company, a written certification of compliance with the Company’s
alternative career guidelines, in a form satisfactory to the Company. If an
acceptable certification is not provided by the relevant vesting date, the
unvested Deferred Cash Award will be canceled.


(k)    Satisfying the “Rule of 60.”


(i)    Except as provided in Section 3(k)(ii) below, if Participant (1) meets
the Rule of 60 (as defined below), and (2) is not, at any time up to and
including each scheduled vesting date (or until such earlier date on which
Section 3(e) applies), employed directly or indirectly, by a Significant
Competitor of the Company (as defined in Section 3(l) below) the unvested
Deferred Cash Award will continue to vest on schedule subject to all other
provisions of this Agreement, including, without limitation, the Citi Clawback
and the General Clawback. For purposes of this Agreement, Participant will meet
the Rule of 60 if Participant is (A) at least age 50 and has completed at least
five full years of service with the Company and Participant’s age plus the
number of full years of service with the Company equals at least 60, or (B)
under age 50, but has completed at least 20 full years of service with the
Company and Participant’s age plus the number of full years of service with the
Company equals at least 60 (the “Rule of 60”). Participant’s age and years of
service will each be rounded down to the nearest whole number when determining
whether the Rule of 60 has been attained.


(ii)    If at the time of Participant’s voluntary termination with the Company,
Participant satisfies the requirements of Section 3(k)(i) and (1) Participant’s
work location is in Massachusetts or (2) Participant is a Massachusetts
resident, Participant will be required to sign a separation agreement, in
connection with Participant’s termination of employment that contains the
Significant Competitor provision described in Section 3(l) below. In the event
the Participant does not sign the separation agreement, or rescinds it within
seven business days after signing it, the Deferred Cash Award will be canceled
under Section 3(a) above.




8



--------------------------------------------------------------------------------




(l)    Definition of “Significant Competitor;” Certification of Compliance.


(i)    For purposes of this Agreement, a “Significant Competitor” of the Company
means any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by the Company from time to time in its
discretion. Employment by a Significant Competitor includes service on a board
of directors or similar governing body of any Significant Competitor (including
subsidiaries or affiliates) that is also listed in the full “Compensation Peer
Group” in Citigroup’s most recent annual Proxy Statement. For purposes of this
Section 3(m), “Company” means Citigroup and any of its subsidiaries.


(ii)    Whenever a Deferred Cash Award continues to vest pursuant to Section
3(k) or (l) following a termination of employment, the vesting of the Deferred
Cash Award will be conditioned upon Participant’s providing by each subsequent
vesting date, if requested by the Company, a written certification that
Participant has complied with the terms and conditions of Sections 3(k) and
3(l)(i) in a form satisfactory to the Company and the companies listed in the
full “Compensation Peer Group” in Citigroup’s most recent annual Proxy Statement
at the time Participant terminates employment with the Company will apply to
such certification. If an acceptable certification is not provided by the
relevant vesting date, vesting of the Deferred Cash Award will cease as of the
date that is immediately prior to the vesting date, the unvested portion of the
Deferred Cash Award will be canceled, and Participant will have no further
rights of any kind with respect to such Award.

(m)    Suspension of Employment. If the Company suspends Participant’s
employment (with or without pay) during an investigation, then all vesting of
any Award will likewise be suspended pending the outcome of the investigation.
If Participant’s employment terminates for any reason during or after such
investigation, then the termination of employment will, for purposes of the
Award and vesting related thereto, be effective as of the date of the
suspension.


4. Transferability.


(a)    An unvested Deferred Cash Award may not be sold, pledged, hypothecated,
assigned, margined or otherwise transferred, other than by will or the laws of
descent and distribution, and no Deferred Cash Award or interest or right
therein shall be subject to the debts, contracts or engagements of Participant
or his or her successors in interest or will be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law, by judgment, lien, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy or divorce), and any attempted
disposition thereof will be null and void, of no effect, and not binding on the
Company in any way. Participant agrees that any purported transfer will be null
and void, and will constitute a breach of this Agreement causing damage to the
Company for which the remedy will be cancelation of the Deferred Cash Award.
During Participant’s lifetime, all rights with respect to the Deferred Cash
Award will be exercisable only by Participant, and any and all payments in
respect of the Deferred Cash Award will be to Participant only. The Company will
be under no obligation to entertain, investigate, respect, preserve, protect or
enforce any actual or purported rights or interests asserted by any creditor of
Participant or any other third party in the Deferred Cash Award, and Participant
agrees to take all reasonable measures to protect the Company against any such
claims being asserted in respect of Participant’s Deferred Cash Award and to
reimburse the Company for any and all reasonable expenses it incurs defending
against or complying with any such third-party claims if Participant could have
reasonably acted to prevent such claims from being asserted against the Company.


(b)    Citigroup may assign the legal obligation to pay Participant’s Deferred
Cash Award to Participant’s employer without the consent of Participant.


5. Repayment Obligations and Right of Set-Off.


(a)     Repayment Obligations. If the Committee determines that all conditions
to vesting and payment of the Deferred Cash Award (or any portion thereof) were
not satisfied in full, the Committee will


9



--------------------------------------------------------------------------------




cancel such vesting and immediately terminate Participant’s rights with respect
to such Deferred Cash Award (or improperly vested portion thereof). If any such
Deferred Cash Award (or improperly vested portion thereof) has already been
paid, Participant agrees, upon demand, to pay the Company the amount of any cash
paid in settlement of the vesting of such Deferred Cash Award (or improperly
vested portion thereof), without reduction for any amounts withheld to satisfy
withholding tax or other obligations due at the time such payment that is
subsequently determined to have been improperly made.

(b)    Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds otherwise payable to Participant
pursuant to the Deferred Cash Award or any award under any award program
administered by Citigroup to offset (i) any amounts paid by the Company to a
third party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; or (ii) any
outstanding amounts (including, without limitation, travel and entertainment or
advance account balances, loans, repayment obligations under any award
agreement, or any obligations pursuant to a tax-equalization or housing
allowance policy or other expatriate benefit) that Participant owes the Company
or its affiliates. The Company may not retain such funds and set-off such
obligations or liabilities, as described above, until such time as they would
otherwise be payable to Participant in accordance with the Deferred Cash Award
terms. Only after-tax amounts will be applied to set-off Participant’s
obligations and liabilities and Participant will remain liable to pay any
amounts that are not thereby satisfied in full.


6. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Deferred Cash Award and any other prior or future incentive
award or program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.


7. Plan Administration. The Deferred Cash Award described in this Agreement has
been granted subject to the terms of the DCAP plan document. The Committee, and
its delegates, including the Plan Administrator (as defined in the DCAP plan
document), has the exclusive discretionary authority to make findings of fact,
conclusions, and determinations regarding the interpretation of this Agreement
or the DCAP provisions or the administration of the Deferred Cash Award
(including but not limited to determining exchange rates for Deferred Cash Award
settlement), and will have the exclusive and final authority to determine all
calculations of Deferred Cash Award amounts, including notional interest. The
Committee, and its delegates, including the Plan Administrator, has the
exclusive authority to establish administrative procedures to implement the
terms of the Deferred Cash Award. Any such procedure will be conclusive and
binding on Participant.


8. Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Deferred Cash Award, Participant agrees to
pay all applicable taxes (or hypothetical tax if Participant is subject to tax
equalization or tax protection pursuant to a Citigroup Expatriate policy) and to
file all required tax returns in all jurisdictions where Participant is subject
to tax and/or an income tax filing requirement. To assist Citigroup in achieving
full compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and accurate records of his
or her income tax residency status and the number and location of workdays
outside his or her country of income tax residency from the date of the Deferred
Cash Award until the vesting of the Deferred Cash Award. Participant also agrees
to provide, upon request, complete and accurate information about his or her tax
residency status to Citigroup during such periods, and confirmation of his or
her status as a (i) U.S. citizen, (ii) holder of a U.S. green card, or (iii)
citizen or legal resident of a country other than the U.S. Participant will be
responsible for any tax due, including penalties and interest, arising from any
misstatement by Participant regarding such information.




10



--------------------------------------------------------------------------------




(b)    Deferred Cash Awards. To the extent the Company is required to withhold
tax in any jurisdiction upon the vesting of a Deferred Cash Award or at such
times as otherwise may be required in connection with a Deferred Cash Award, the
Company will withhold from the vested portion of the Award to the extent
permitted by applicable law, or withhold hypothetical tax pursuant to a
Citigroup Expatriate policy, and Participant will be paid the after-tax amount.
If a tax the Company is required to withhold is due prior to vesting and
withholding is prohibited by applicable law or regulatory guidance, Participant
will be required to pay the amount of the applicable tax due to the Company. The
Award will be subject to cancelation if Participant fails to make any such
required tax payment.


9. Entire Agreement; No Right to Employment. The plan and program documents, the
Brochure and this Agreement constitute the entire understanding between the
Company and Participant regarding the Deferred Cash Award and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof, including any written or electronic agreement,
election form or other communication to, from or between Participant and the
Company. Nothing contained herein or in any incentive plan or program documents
will confer upon Participant any rights to continued employment or employment in
any particular position, at any specific rate of compensation, or for any
particular period of time.


10. Adjustments to the Deferred Cash Award.


(a)    Modifications. The Committee retains the right to modify Participant’s
Deferred Cash Award if required to comply with applicable law, regulation, or
regulatory guidance (including applicable tax law) without Participant’s prior
consent. Citigroup will furnish or make available to Participant a written
notice of any modification through a supplement to the Brochure or otherwise,
which notice will specify the effective date of such modification. Any other
adverse modification not elsewhere described in this Agreement will not be
effective without Participant’s written consent.


(b)    Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to a Deferred Cash Award.


11. Section 409A and Section 457A Compliance.


(a)    Tax Liability. Participant understands that as a result of Section 409A
and/or Section 457A of the Code, if Participant is a U.S. taxpayer he or she
could be subject to adverse tax consequences if the Deferred Cash Award or the
DCAP plan document is not administered in accordance with the requirements of
Section 409A or Section 457A. Participant further understands that if
Participant is a U.S. taxpayer, and a Deferred Cash Award is considered to be a
“nonqualified deferred compensation plan” and Participant’s employer is
considered to be a “nonqualified entity” (as such terms are defined in Section
409A and/or Section 457A of the Code), Participant could be subject to
accelerated income recognition or other adverse tax consequences with respect to
all or a portion of the Deferred Cash Award. In such circumstances, Citigroup
may, but will not be required to, modify or amend the Deferred Cash Award, as
provided by the DCAP plan document. However, Participant acknowledges that there
is no guarantee that the Deferred Cash Award, or any amendment or modification
thereto, will successfully avoid unintended tax consequences to Participant and
that the Company does not accept any liability therefor.


(b)    Specified Employees. If a Deferred Cash Award is subject to Section 409A
of the Code, this Agreement may not be amended, nor may the Deferred Cash Award
be administered, to provide for any payment to occur upon any event that would
constitute a “separation from service” (within the meaning of Section 409A of
the Code) if Participant is a “specified employee” (within the meaning of Treas.
Reg. § 1.409A-1(i)(1)) at the time of such Participant’s “separation from
service,” unless it is provided that the payment will not be made until the date
which is six months from such “separation from service,” or, if earlier, the
date of Participant’s death and that during such six-month deferral period,


11



--------------------------------------------------------------------------------




Participant will not be entitled to interest, notional interest, or any
compensation for any loss in market value or otherwise which occurs with respect
to the Deferred Cash Award during such deferral period.
  
12. Compliance with Regulatory Requirements. The Deferred Cash Award is subject
to the applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.


13. Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Deferred Cash Award will be
resolved by arbitration in accordance with the Company’s arbitration policies.
In the absence of an effective arbitration policy, Participant understands and
agrees that any dispute related to the Deferred Cash Award will be submitted to
arbitration in accordance with the rules of the American Arbitration
Association. To the maximum extent permitted by law, and except where expressly
prohibited by law, arbitration on an individual basis will be the exclusive
remedy for any claims that might otherwise be brought on a class, representative
or collective basis. Accordingly, Participant may not participate as a class or
collective action representative, or as a member of any class, representative or
collective action, and will not be entitled to a recovery in a class,
representative or collective action in any forum. Any disputes concerning the
validity of this class, representative or collective action waiver will be
decided by a court of competent jurisdiction, not by an arbitrator.


(b)    Conflict. This Agreement will control in the event of a conflict between
this Agreement and the Brochure. In the event of a conflict between this
Agreement and the DCAP plan document, the DCAP plan document will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the DCAP plan document as if the
illegal or invalid provision did not exist.


14. Disclosure Regarding Use of Personal Information.


(a)    Data Protection Statement and Use of “Personal Information.”


(i)    Where the General Data Protection Regulation (2016/679) (“GDPR”) applies,
please refer to the Data Protection Statement attached as Schedule 1.8 


(ii)    Where the GDPR does not apply, the following provisions apply:


In connection with the grant of the Deferred Cash Award, and any other award
under other incentive award programs, and the implementation and administration
of any such program, including, without limitation, Participant’s actual
participation, or consideration by the Company for potential future
participation, in any program at any time, it is or may become necessary for the
Company to collect, transfer, use, and hold certain personal information
regarding Participant in and/or outside of Participant’s country of employment.


The “personal information” that the Company may collect, process, use, store and
transfer for the purposes outlined above includes Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work


12



--------------------------------------------------------------------------------




address, job and location history, compensation and incentive award information
and history, business unit, employing entity, and Participant’s beneficiaries
and contact information. Participant may obtain more details regarding the
access and use of his/her personal information, and may correct or update such
information, by contacting his/her human resources representative or local
equity coordinator.


Use, transfer, storage and processing of personal information, electronically or
otherwise, shall be for the performance of this Agreement and the Company’s
internal administration of its incentive award programs, and in connection with
tax or other governmental and regulatory compliance activities directly


_______________________________


8 Agreement language may be updated as needed to comply with or otherwise
respond to changes or anticipated changes in law, regulation, or regulatory
guidance or in Company policy.
or indirectly related to an incentive award program, including the prevention,
detection and prosecution of crime or other grounds of public interest. In
accordance with the Company’s personal information and data policies and
standards, personal information may be stored in, or accessed from or
transferred to countries where data privacy laws may not be as protective as
those in the country from which the personal information was provided.
Participant agrees to the processing of personal information as described herein
under confidentiality and privacy terms to the same standard set out herein. For
such purposes only, personal information may be used by third parties retained
by the Company to assist with the administration and compliance activities of
its incentive award programs, and may be transferred by the company that employs
(or any company that has employed) Participant from Participant’s country of
employment to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant’s information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
award programs, including local and regional equity award coordinators, and
global coordinators located in the United States; (ii) Participant’s U.S. broker
and equity account administrator and trade facilitator; (iii) Participant’s
U.S., regional and local employing entity and business unit management,
including Participant’s supervisor and his/her superiors; (iv) the Committee or
its designee, which is responsible for administering the DCAP; (v) Citigroup’s
technology systems support team (but only to the extent necessary to maintain
the proper operation of electronic information systems that support the
incentive award programs); and (vi) internal and external legal, tax and
accounting advisors (but only to the extent necessary for them to advise the
Company on compliance and other issues affecting the incentive award programs in
their respective fields of expertise). At all times, Company personnel and third
parties will be obligated to maintain the confidentiality of Participant’s
personal information except to the extent the Company is required to provide
such information to governmental agencies or other parties. Such action will
always be undertaken only in accordance with applicable law.


(b)    Participant’s Consent (not applicable where the GDPR applies). BY
ACCEPTING THE DEFERRED CASH AWARD, PARTICIPANT EXPLICITLY CONSENTS (I) TO THE
USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF BEING CONSIDERED
FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR OTHER AWARD PROGRAMS (TO
THE EXTENT HE/SHE IS ELIGIBLE UNDER THE TERMS OF SUCH PLAN OR PROGRAM, AND
WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE USE,
TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER DEFERRED CASH OR OTHER
AWARD, AS DESCRIBED ABOVE.


***




13



--------------------------------------------------------------------------------





SCHEDULE 1- DATA PROTECTION STATEMENT (APPLICABLE WHERE THE GDPR APPLIES)


Data Controller
Citigroup Inc.
Data Protection Officer
EMEA Chief Privacy Officer 
[Contact Information Intentionally Omitted]
Purpose and grounds for data processing
Implementation and administration of DIRAP and DCAP, including, a participant’s
actual participation, or consideration by the Company for potential future
participation, in any similar or equivalent award plan or program.
Data processing is necessary for the performance of this Agreement to which you,
the data subject, are party, or in order to take steps in connection with the
Company considering you for any future participation in any similar or
equivalent award plan or program.
Retention period
The Company will hold your personal information on its systems for the longest
of the following periods: (i) as long as is necessary during your participation
in DIRAP or DCAP; (ii) any retention period that is mandated by law; (iii) the
Compensation Planning retention periods set out in the Company’s Retention
Management Policy which are measured from maturity or from DIRAP or DCAP being
superseded as follows:
Lithuania staff: 6 years
Malta and Romania staff: 10 Years
All other 25 EU countries: 7 Years
US Persons: 6 Years
Categories of Personal Information
Participant’s name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and incentive award information and history, business unit,
employing entity, and Participant’s beneficiaries and contact information.



14



--------------------------------------------------------------------------------




Recipients of Personal Information
(i) Human resources personnel responsible for administering the award programs,
including local and regional equity award coordinators, and global coordinators
located in the United States;
(ii) Participant’s U.S. broker and equity account administrator and trade
facilitator;
(iii) Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his/her superiors;
(iv) The Committee or its designee, which is responsible for administering the
DIRAP and DCAP;
(v) The Company’s technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the incentive award programs); and
(vi) Internal and external legal, tax and accounting advisors (but only to the
extent necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
Details of transfers outside the EU
Participant’s personal data may be transferred to the United States or another
country that has not been certified by the European Commission as offering
equivalent or "adequate protection" to the EU country of your last employment
(or current residence). Information that is transferred between Citigroup and
its affiliates is done in accordance with the Company’s Binding Corporate Rules.
Where personal data is transferred to non-affiliated organizations (for the
execution of investments, payments or any other transactions), the Company shall
procure that such non-affiliated organizations agree to a similar level of
protection as is provided under the Company’s Binding Corporate Rules.
Individual rights
Under the General Data Protection Regulation (EU) 2016/679 individuals have data
subject rights including the right to access and correct personal data for data
processed by or on behalf of any entity affiliated with the Company in the
EU/EEA. You may exercise these rights by sending a written request to the EMEA
Chief Privacy Officer identified above.
Right to complain
If you are unhappy with the way the Company has handled your personal
information or any privacy query or request that you have raised with the EMEA
Chief Privacy Officer, you have a right to lodge a complaint with a competent
supervisory authority, in particular in the Member State of your habitual
residence or place of work, of an alleged infringement of the GDPR. 





15

